Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 1 of 47      PageID #:
                                    5098


               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

 ANDREW GRANT; SANDRA      )              CIVIL 16 00451 LEK RLP
 DENISE KELLY; and ROBIN   )
 REISINGER,                )
                           )
          Plaintiffs,      )
                           )
     vs.                   )
                           )
 MARRIOTT OWNERSHIP        )
 RESORTS, INC.; and DOE    )
 DEFENDANTS 1 100,         )
                           )
          Defendants.      )
 _________________________ )



                           JURY INSTRUCTIONS

            The jury instructions in the numerical order as

 read to the jury are attached hereto.

            DATED:     Honolulu, Hawaii, December 19, 2018.



                                                   /s/ Leslie E. Kobayashi
                                                   Leslie E. Kobayashi
                                                   United States District Judge
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 2 of 47   PageID #:
                                    5099


                        JURY INSTRUCTION NO. 1

 Members of the Jury:

            You have now heard all of the evidence in the

 case and will soon hear the final arguments of the

 lawyers for the parties.

            It becomes my duty, therefore, to instruct you

 on the rules of law that you must follow and apply in

 arriving at your decision in the case.

            In any jury trial there are, in effect, two

 judges.     I am one of the judges; the other is the jury.

 It has been my duty to preside over the trial and to

 determine what testimony and evidence is relevant under

 the law for your consideration.              It is now my duty to

 instruct you on the law applicable to the case.




                                      1
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 3 of 47   PageID #:
                                    5100


                        JURY INSTRUCTION NO. 2

            You, as jurors, are the judges of the facts.

 But in determining what actually happened in this case

     that is, in reaching your decision as to the facts

     it is your sworn duty to follow the law I am now

 defining for you.

            You must follow all of my instructions as a

 whole.     You have no right to disregard or give special

 attention to any one instruction, or to question the

 wisdom or correctness of any rule I state to you.                    That

 is, you must not substitute or follow your own notion

 or opinion as to what the law is or ought to be.                     It is

 your duty to apply the law as I give it to you,

 regardless of the consequences.

            In deciding the facts of this case you must not

 be swayed by sympathy, bias or prejudice as to any

 party.     This case should be considered and decided by

 you as an action between persons of equal standing in

 the community, and holding the same or similar stations

 in life.     All persons stand equal before the law and

 are to be dealt with as equals in a court of justice.

                                      2
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 4 of 47   PageID #:
                                    5101


 A corporation is entitled to the same fair trial at

 your hands as is a private individual.




                                      3
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 5 of 47   PageID #:
                                    5102


                        JURY INSTRUCTION NO. 3

            A corporation may act only through natural

 persons        its agents or employees.           In general, any

 agent or employee of a corporation may bind the

 corporation by acts and declarations made while acting

 within the scope of the authority delegated to him or

 her by the corporation, or within the scope of the

 agent's or employee's duties to the corporation.




                                      4
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 6 of 47   PageID #:
                                    5103


                        JURY INSTRUCTION NO. 4

            As stated earlier, it is your duty to determine

 the facts, and in doing so you must consider only the

 evidence I have admitted in the case.                The term

 "evidence" includes the sworn testimony of the

 witnesses and the exhibits admitted in the record.

            Remember that any statements, objections or

 arguments made by the lawyers are not evidence in the

 case.    The function of the lawyers is to point out

 those things that are most significant or most helpful

 to their side of the case, and in doing so, to call

 your attention to certain facts or inferences that

 might otherwise escape your notice.

            In the final analysis, however, it is your own

 recollection and interpretation of the evidence that

 controls in the case.          What the lawyers say is not

 binding upon you.




                                      5
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 7 of 47   PageID #:
                                    5104


                        JURY INSTRUCTION NO. 5

            Rules of evidence control what can be received

 into evidence.        During the course of trial, when a

 lawyer asked a question or offered an exhibit into

 evidence and a lawyer on the other side thought that it

 was not permitted by the rules of evidence, that lawyer

 may have objected.         If I overruled the objection, the

 question was answered or the exhibit received.                   If I

 sustained the objection, the question was not answered

 and the exhibit was not received.

            Whenever I sustained an objection to a

 question, you must not speculate as to what the answer

 might have been or as to the reason for the objection.

 You must not consider for any purpose any offer of

 evidence that was rejected, or any evidence that was

 stricken from the record; such matter is to be treated

 as though you had never known of it.




                                      6
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 8 of 47   PageID #:
                                    5105


                        JURY INSTRUCTION NO. 6

            During the course of the trial I may have

 occasionally made comments to the lawyers, or asked

 questions of a witness, or admonished a witness

 concerning the manner in which he or she should respond

 to the questions of counsel.             Do not assume from

 anything I said that I have any opinion concerning any

 of the issues in this case.              Except for my instructions

 to you on the law, you should disregard anything I said

 during the trial in arriving at your own findings as to

 the facts.




                                      7
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 9 of 47   PageID #:
                                    5106


                        JURY INSTRUCTION NO. 7

            Evidence may be direct or circumstantial.

 Direct evidence is direct proof of a fact, such as the

 testimony of an eyewitness.              Circumstantial evidence is

 indirect evidence, that is, proof of a chain of facts

 from which you could find that another fact exists,

 even though it has not been proved directly.

            So, while you should consider only the evidence

 in the case, you are permitted to draw such reasonable

 inferences from the testimony and exhibits as you feel

 are justified in the light of common experience.                     In

 other words, you may make deductions and reach

 conclusions which reason and common sense lead you to

 draw from the testimony and evidence in the case.

            You are to consider both direct and

 circumstantial evidence.           The law permits you to give

 equal weight to both, but it is for you to decide how

 much weight to give to any evidence.




                                      8
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 10 of 47   PageID #:
                                     5107


                        JURY INSTRUCTION NO. 8

             Now, I have said that you must consider all of

 the evidence.        This does not mean, however, that you

 must accept all of the evidence as true or accurate.

             You are the sole judges of the credibility or

 "believability" of each witness and the weight to be

 given to his or her testimony.              In evaluating the

 testimony of a witness, you may consider: (1) the

 opportunity and ability of the witness to see or hear

 or know the things testified to; (2) the witness'

 memory; (3) the witness' manner while testifying; (4)

 the witness' interest in the outcome of the case, if

 any; (5) the witness' bias or prejudice, if any; (6)

 whether other evidence contradicted the witness'

 testimony; (7) the reasonableness of the witness'

 testimony in light of all the evidence; and (8) any

 other factors that bear on believability.                  You may

 accept or reject the testimony of any witness in whole

 or in part.       That is, you may believe everything a

 witness says, or part of it, or none of it.



                                       9
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 11 of 47   PageID #:
                                     5108


             Also, the weight of the evidence is not

 necessarily determined by the number of witnesses

 testifying as to the existence or non existence of any

 fact.     You may find that the testimony of a smaller

 number of witnesses as to any fact is more credible

 than the testimony of a larger number of witnesses to

 the contrary.




                                      10
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 12 of 47   PageID #:
                                     5109


                        JURY INSTRUCTION NO. 9

             A witness may be discredited or impeached by

 contradictory evidence, by a showing that: (1) the

 witness testified falsely concerning a material matter;

 or (2) at some other time, the witness said or did

 something that is inconsistent with the witness'

 present testimony; or (3) at some other time, the

 witness failed to say or do something that would be

 consistent with the present testimony had it been said

 or done.

             If you believe that any witness has been so

 impeached, then it is for you alone to decide how much

 credibility or weight, if any, to give to the testimony

 of that witness.




                                      11
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 13 of 47   PageID #:
                                     5110


                        JURY INSTRUCTION NO. 10

             The testimony of a witness may be discredited

 by contradictory evidence or by evidence showing that

 at other times the witness made statements inconsistent

 with the witness' testimony in this trial.

             If you believe that testimony of any witness

 has been discredited, you may give that testimony the

 degree of credibility you believe it deserves.




                                      12
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 14 of 47   PageID #:
                                     5111


                       JURY INSTRUCTION NO. 11

             You may reject the testimony of a witness if

 you find and believe from all of the evidence presented

 in this case that:

             1. The witness intentionally testified falsely

       in this trial about any important fact; or

             2. The witness intentionally exaggerated or

       concealed an important fact or circumstance in

       order to deceive or mislead you.

             In giving you this instruction, I am not

 suggesting that any witness intentionally testified

 falsely or deliberately exaggerated or concealed an

 important fact or circumstance. That is for you to

 decide.




                                      13
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 15 of 47   PageID #:
                                     5112


                       JURY INSTRUCTION NO. 12

             In a civil action such as this, each party

 asserting a claim has the burden of proving every

 essential element of that claim by a "preponderance of

 the evidence."        A preponderance of the evidence means

 such evidence as, when considered and compared with

 that opposed to it, has more convincing force and

 produces in your minds a belief that what is sought to

 be proved is more likely true than not true.                   In other

 words, to establish a claim by a preponderance of the

 evidence merely means to prove that the claim is more

 likely so than not so.

             Where more than one claim is involved, as in

 this case, you should consider each claim, and the

 evidence pertaining to it, separately, as you would had

 each claim been tried before you separately; but in

 determining any fact in issue, you may consider the

 testimony of all the witnesses, regardless of who

 called them, and all the exhibits received in evidence,

 regardless of who produced them.



                                      14
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 16 of 47   PageID #:
                                     5113


             If a preponderance of the evidence does not

 support each essential element of a claim, then you

 should find against the party having the burden of

 proof as to that claim.




                                      15
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 17 of 47   PageID #:
                                     5114


                        JURY INSTRUCTION NO. 13

             There is more than one Plaintiff in this

 lawsuit.      You should decide the case of each Plaintiff

 separately from and independently of the other, as if

 you were trying different lawsuits.

             All instructions given apply to the case of

 each Plaintiff unless otherwise stated.




                                      16
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 18 of 47   PageID #:
                                     5115


                        JURY INSTRUCTION NO. 14

             Each plaintiff has brought a claim of

 employment discrimination against the defendant.                      Each

 plaintiff claims that his or her race was a motivating

 factor for the defendant's decision to discharge him or

 her.    The defendant denies that any plaintiff's race

 was a motivating factor for the defendant's decision to

 discharge each plaintiff and further claims the

 decision to discharge each plaintiff was based on

 lawful reasons.




                                      17
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 19 of 47   PageID #:
                                     5116


                        JURY INSTRUCTION NO. 15

             As to each plaintiff's claim that his or her

 race was a motivating factor for the defendant's

 decision to discharge him or her, each plaintiff has

 the burden of proving both of the following elements by

 a preponderance of the evidence:

             1.    the plaintiff was discharged by the

                   defendant; and

             2.    the plaintiff's race was a motivating

                   factor in the defendant's decision to

                   discharge the plaintiff.

             If you find that a plaintiff has failed to

 prove either of these elements, your verdict should be

 for the defendant.         If a plaintiff has proved both of

 these elements, that plaintiff is entitled to your

 verdict, even if you find that the defendant's conduct

 was also motivated by a lawful reason.                 If, however,

 the defendant proves by a preponderance of the evidence

 that the defendant would have made the same decision

 even if that plaintiff's race had played no role in the



                                      18
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 20 of 47   PageID #:
                                     5117


 employment decision, your verdict should be for the

 defendant.




                                      19
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 21 of 47   PageID #:
                                     5118


                       JURY INSTRUCTION NO. 16

             The parties have stipulated that, for purposes

 of a claim of employment discrimination, termination

 from employment is an “adverse employment action.”




                                      20
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 22 of 47   PageID #:
                                     5119


                       JURY INSTRUCTION NO. 17

             Plaintiff Grant and Plaintiff Kelly seek

 damages against the defendant under federal law for a

 racially hostile work environment while employed by the

 defendant.       In order to establish a racially hostile

 work environment under federal law, each plaintiff must

 prove, with respect to him or herself, each of the

 following elements by a preponderance of the evidence:

             1.    the plaintiff was subjected to slurs,

                   insults, jokes or other verbal comments of

                   a racial nature;

             2.    the conduct was unwelcome;

             3.    the conduct was sufficiently severe or

                   pervasive to alter the conditions of the

                   plaintiff's employment and create a

                   racially abusive or hostile work

                   environment;

             4.    the plaintiff perceived the working

                   environment to be abusive or hostile; and

             5.    a reasonable person of the same race as

                   plaintiff would consider the working

                                      21
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 23 of 47   PageID #:
                                     5120


                   environment to be abusive or hostile.

             Whether the environment constituted a racially

 hostile work environment is determined by looking at

 the totality of the circumstances, including the

 frequency of the harassing conduct, the severity of the

 conduct, whether the conduct was physically threatening

 or humiliating or a mere offensive utterance, and

 whether it unreasonably interfered with the plaintiff's

 work performance.




                                      22
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 24 of 47   PageID #:
                                     5121


                       JURY INSTRUCTION NO. 18

             An employer may be liable under federal law

 when an employee's supervisor creates a racially

 hostile work environment for that employee.                  A

 "supervisor" is someone who is empowered by the

 employer to take tangible employment actions regarding

 the employee, such as hiring, firing, failing to

 promote, reassigning with significantly different

 responsibilities, or significantly changing benefits.

             Plaintiff Grant and Plaintiff Kelly each claim

 that he or she was subjected to a racially hostile work

 environment by Xee Her, and that Xee Her was a

 supervisor empowered by defendant to take tangible

 employment actions against Plaintiff Grant and

 Plaintiff Kelly.

             The defendant denies Plaintiff Grant's and

 Plaintiff Kelly's respective claims.                Plaintiff Grant

 and Plaintiff Kelly must each prove, with respect to

 him or herself, the claim by a preponderance of the

 evidence.



                                      23
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 25 of 47   PageID #:
                                     5122


             In addition to denying Plaintiff Grant's and

 Plaintiff Kelly's respective claims, the defendant has

 asserted an affirmative defense.              Before you consider

 this affirmative defense, you must first decide whether

 Plaintiff Grant or Plaintiff Kelly has proved by a

 preponderance of the evidence that he or she suffered a

 tangible employment action as a result of harassment by

 Xee Her.

             If you find that Plaintiff Grant or Plaintiff

 Kelly has proved that he or she suffered a tangible

 employment action as a result of harassment by Xee Her,

 you must not consider the affirmative defense with

 respect to the plaintiff who satisfied such proof.

             If Plaintiff Grant or Plaintiff Kelly has not

 proved that he or she suffered a tangible employment

 action, then you must decide whether the defendant has

 proved by a preponderance of the evidence each of the

 following elements with respect to that plaintiff (or

 those plaintiffs):

             1.    the defendant exercised reasonable care to

                   prevent and promptly correct the racially

                                      24
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 26 of 47   PageID #:
                                     5123


                   harassing behavior, and

             2.    Plaintiff Grant and/or Plaintiff Kelly, as

                   applicable, unreasonably failed to take

                   advantage of any preventive or corrective

                   opportunities provided by the employer or

                   unreasonably failed to otherwise avoid

                   harm.

             If the defendant proves these elements with

 respect to Plaintiff Grant or Plaintiff Kelly, that

 plaintiff is not entitled to prevail on this claim.




                                      25
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 27 of 47   PageID #:
                                     5124


                       JURY INSTRUCTION NO. 19

             The parties have stipulated that, for purposes

 of a claim of a hostile work environment created by a

 supervisor, termination from employment is a “tangible

 employment action.”




                                      26
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 28 of 47   PageID #:
                                     5125


                         JURY INSTRUCTION NO. 20

             Plaintiff Grant and Plaintiff Kelly seek

 damages from the defendant for a hostile work

 environment caused by racial harassment by co workers.

 Each plaintiff has the burden of proving both of the

 following elements with respect to that plaintiff by a

 preponderance of the evidence:

             1.    the plaintiff was subjected to a racially

                   hostile work environment by a co              worker;

                   and

             2.    the defendant or a member of the

                   defendant's management knew or should have

                   known of the harassment and failed to take

                   prompt, effective remedial action

                   reasonably calculated to end the

                   harassment.

             A person is a member of management if the

 person has substantial authority and discretion to make

 decisions concerning the terms of the harasser's

 employment or the plaintiff's employment, such as

 authority to counsel, investigate, suspend, or fire the

                                      27
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 29 of 47   PageID #:
                                     5126


 accused harasser, or to change the conditions of the

 plaintiff's employment.           A person who lacks such

 authority is nevertheless part of management if he or

 she has an official or strong duty in fact to

 communicate to management complaints about work

 conditions.       You should consider all the circumstances

 in this case in determining whether a person has such a

 duty.

             The defendant's remedial action must be

 reasonable and adequate.            Whether the defendant's

 remedial action is reasonable and adequate depends on

 the remedy's effectiveness in stopping the individual

 harasser from continuing to engage in such conduct and

 in discouraging other potential harassers from engaging

 in similar unlawful conduct.              An effective remedy

 should be proportionate to the seriousness of the

 offense.

             If you find that Plaintiff Grant and/or

 Plaintiff Kelly has proved both of the elements on

 which the plaintiff has the burden of proof, your

 verdict should be for the plaintiff.                If, on the other

                                      28
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 30 of 47   PageID #:
                                     5127


 hand, a plaintiff has failed to prove either of these

 elements, your verdict should be for the defendant with

 respect to that plaintiff.




                                      29
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 31 of 47   PageID #:
                                     5128


                         JURY INSTRUCTION NO. 21

             To prevail on the claim of hostile environment

 racial harassment under Hawaii law, Plaintiff Grant

 must prove all of the following elements:

             1.    He was subjected to discriminatory conduct

                   on the basis of his race in the form of

                   verbal, physical, or visual harassment of

                   a racial nature; and

             2.    The conduct was unwelcome; and

             3.    The conduct was severe or pervasive; and

             4.    The conduct had the purpose or effect of

                   either:

                   •      Unreasonably interfering with

                          Plaintiff Grant's work performance, or

                   •      Creating an intimidating, hostile, or

                          offensive work environment; and

             5.    Plaintiff Grant actually perceived the

                   conduct as having such purpose or effect;

                   and




                                      30
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 32 of 47   PageID #:
                                     5129


             6.    Plaintiff Grant's perception was

                   objectively reasonable to a person of the

                   same race as Plaintiff Grant.




                                      31
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 33 of 47   PageID #:
                                     5130


                        JURY INSTRUCTION NO. 22

             In deciding Plaintiff Grant's claim of hostile

 environment racial harassment under Hawaii law, you

 must consider the totality of the circumstances, such

 as the nature of the racial conduct and the context in

 which the alleged incident(s) occurred.




                                      32
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 34 of 47   PageID #:
                                     5131


                        JURY INSTRUCTION NO. 23

             To satisfy the third element of a hostile

 environment racial harassment claim, defendant's

 conduct must be either severe or pervasive.                  The more

 serious the harassing conduct, the less pervasive or

 frequent it need be.          A single severe act may satisfy

 this element, but trivial conduct does not.                  Multiple

 acts, each of which may not be severe when considered

 individually, may constitute severe or pervasive

 conduct when considered together.




                                      33
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 35 of 47   PageID #:
                                     5132


                       JURY INSTRUCTION NO. 24

             To satisfy the sixth element of a hostile

 environment racial harassment claim, Plaintiff Grant's

 perception of defendant's conduct must be objectively

 reasonable.       In deciding this issue, you must consider

 whether a reasonable person of Plaintiff Grant's race

 would share Plaintiff Grant's perception as to the

 purpose or effect of the conduct in question.                   If a

 reasonable person of Plaintiff Grant's race would

 consider such conduct sufficiently severe or pervasive

 as to alter the conditions of employment and either

 unreasonably interfere with work performance or create

 an intimidating, hostile, or offensive work

 environment, the sixth element is satisfied.




                                      34
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 36 of 47   PageID #:
                                     5133


                         JURY INSTRUCTION NO. 25

             To prevail on Plaintiff Reisinger's claim of a

 violation of the Hawaii Whistleblowers' Protection Act,

 Plaintiff Reisinger must prove all of the following

 elements:

             1.    Plaintiff Reisinger was employed by

                   defendant; and

             2.    Plaintiff Reisinger reported to defendant

                   a violation or suspected violation of a

                   law of the federal or state government;

                   and

             3.    Defendant discharged Plaintiff Reisinger;

                   and

             4.    Plaintiff Reisinger's reporting as noted

                   above was a substantial or motivating

                   factor in defendant's decision to

                   discharge her.




                                      35
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 37 of 47    PageID #:
                                     5134


                       JURY INSTRUCTION NO. 26

             Defendant asserts the affirmative defense that

 Plaintiff Reisinger's termination would have occurred

 regardless of Plaintiff Reisinger's reporting.                    If

 defendant proves this affirmative defense, then you

 must find in favor of defendant on Plaintiff

 Reisinger's whistleblower claim.




                                      36
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 38 of 47   PageID #:
                                     5135


                       JURY INSTRUCTION NO. 27

             It is the duty of the Court to instruct you

 about the measure of damages.             By instructing you on

 damages, the Court does not mean to suggest for which

 party your verdict should be rendered.

             If you find for a plaintiff on any of his or

 her claims, you must determine that plaintiff's

 damages.      The plaintiff has the burden of proving

 damages by a preponderance of the evidence.                  Damages

 means the amount of money that will reasonably and

 fairly compensate that plaintiff for any injury you

 find was caused by the defendant.

             In determining the measure of damages, you

 should consider the mental and emotional pain and

 suffering experienced and that with reasonable

 probability will be experienced in the future.

             It is for you to determine what damages, if

 any, have been proved.

             Your award must be based upon evidence and not

 upon speculation, guesswork or conjecture.



                                      37
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 39 of 47   PageID #:
                                     5136


                       JURY INSTRUCTION NO. 28

             General damages encompass all of the damages

 which naturally and necessarily result from a legal

 wrong done, and include such items as pain and

 suffering, inconvenience, and loss of enjoyment which

 cannot be measured definitively in monetary terms.




                                      38
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 40 of 47   PageID #:
                                     5137


                        JURY INSTRUCTION NO. 29

             The law that applies to this case authorizes an

 award of nominal damages.            If you find for a plaintiff

 but you find that that plaintiff has failed to provide

 damages as defined in these instructions, you must

 award nominal damages to that plaintiff.                 Nominal

 damages may not exceed one dollar.




                                      39
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 41 of 47   PageID #:
                                     5138


                       JURY INSTRUCTION NO. 30

             Compensation must be reasonable.              You may award

 only such damages as will fairly and reasonably

 compensate a plaintiff for the injuries or damages

 legally caused to that plaintiff by defendant's

 wrongful conduct.

             You are not permitted to award a party

 speculative damages, which means compensation for loss

 or harm which, although possible, is conjectural or not

 reasonably probable.




                                      40
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 42 of 47   PageID #:
                                     5139


                        JURY INSTRUCTION NO. 31

             Of course, the fact that I have given you

 instructions concerning the issue of the Plaintiffs'

 damages should not be interpreted in any way as an

 indication that I believe that any Plaintiff should, or

 should not, prevail in this case.




                                      41
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 43 of 47   PageID #:
                                     5140


                        JURY INSTRUCTION NO. 32

             Some of you took notes during the trial.

 Whether or not you took notes, you should rely on your

 own memory of what was said.              Notes are only to assist

 your memory.       You should not be overly influenced by

 your notes, or those of other jurors.




                                      42
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 44 of 47   PageID #:
                                     5141


                        JURY INSTRUCTION NO. 33

             Remember that even during your deliberations,

 my mandate to you still applies that you not read any

 news stories or articles, listen to any radio, or watch

 any television reports about the case or about anyone

 who has anything to do with it.              Do not do any

 research, such as consulting dictionaries, searching

 the internet, or using other reference materials, and

 do not make any investigation about the case on your

 own.    And do not discuss the case in any manner with

 others, directly or through social media.                  You may only

 discuss the case with your fellow jurors during your

 deliberations, with all of you present.




                                      43
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 45 of 47    PageID #:
                                     5142


                        JURY INSTRUCTION NO. 34

             Your verdict must represent the considered

 judgment of each juror.           In order to return a verdict,

 it is necessary that each juror agree thereto.                    In

 other words, your verdict must be unanimous.

             It is your duty as jurors to consult with one

 another, and to deliberate with a view to reaching an

 agreement if you can do so without violence to

 individual judgment.          Each of you must decide the case

 for yourself, but only after an impartial consideration

 of the evidence in the case with your fellow jurors.

 In the course of your deliberations, do not hesitate to

 re examine your own views and change your opinion if

 convinced it is erroneous.            But do not surrender your

 honest conviction as to the weight or effect of the

 evidence solely because of the opinion of your fellow

 jurors, or for the mere purpose of returning a verdict.

             Remember at all times, you are not partisans.

 You are judges           judges of the facts.          Your sole

 interest is to seek the truth from the evidence in the

 case.

                                      44
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 46 of 47   PageID #:
                                     5143


                        JURY INSTRUCTION NO. 35

             Upon retiring to the jury room you should first

 select one of your number to act as your foreperson who

 will preside over your deliberations and will be your

 spokesperson here in court.               Verdict forms have been

 prepared for your convenience.

       (Explain Verdict Forms)

             You will take the verdict forms to the jury

 room and when you have reached unanimous agreement as

 to your verdicts, you will have your foreperson fill

 them in, date and sign them, and then return to the

 courtroom.

             If, during your deliberations, you desire to

 communicate with the court, please put your message or

 question in a note, and have the foreperson sign the

 note.     The foreperson will then contact the Courtroom

 Manager via the telephone located in the hallway

 outside the jury room.           The Courtroom Manager will pick

 up the note and bring it to my attention.                  I will then

 respond as promptly as possible, either in writing or

 by having you return to the courtroom so that I can

                                      45
Case 1:16-cv-00451-LEK-RLP Document 231 Filed 12/19/18 Page 47 of 47   PageID #:
                                     5144


 address you orally.          I caution you, however, with

 regard to any message or question you might send, that

 you should never state or specify your numerical

 division at the time.           For example, you should never

 state that "x" number of jurors are leaning or voting

 one way and "x" number of jurors are leaning or voting

 another way.




                                      46
